Matter of Attorneys In Violation of Judiciary Law § 468-a (Deeley) (2021 NY Slip Op 03791)





Matter of Attorneys In Violation of Judiciary Law § 468-a (Deeley)


2021 NY Slip Op 03791


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., NEMOYER, TROUTMAN, WINSLOW, AND DEJOSEPH, JJ. (Filed June 2, 2021.)


&em;

[*1]MATTER OF ATTORNEYS IN VIOLATION OF JUDICIARY LAW § 468-a AND 22 NYCRR 118.1. ATTORNEY GRIEVANCE COMMITTEES FOR THE FOURTH JUDICIAL DEPARTMENT, PETITIONER. 
andKAREN ANN DEELEY, RESPONDENT.

MEMORANDUM AND ORDER
Order entered terminating suspension and reinstating respondent to the practice of law.